 


110 HR 1393 IH: To amend the USEC Privatization Act to provide an extension of the period during which individuals may bring a suit for certain violations of employee protection provisions under such Act.
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1393 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Whitfield (for himself, Mr. Wilson of Ohio, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the USEC Privatization Act to provide an extension of the period during which individuals may bring a suit for certain violations of employee protection provisions under such Act. 
 
 
1.Extension of otherwise applicable statute of limitations for certain suits under USEC Privatization ActSection 3110(a)(7)(C) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(7)(C)) is amended to read as follows: 
 
(C)An individual aggrieved by a violation of any provision of this subsection may bring a suit in any district court of the United States having jurisdiction over the parties, without regard to the amount in controversy or the citizenship of the parties, to the extent such suit does not allege a violation of the National Labor Relations Act. Notwithstanding section 1658 of title 28, United States Code, any such suit alleging a violation occurring on or before December 31, 2000, may be brought on or before June 30, 2009.. 
 
